DETAILED ACTION
This is a first action on the merits, in response to the claims received 11/28/2019. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS)(S) file has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAINO, (USNO.2011/0204850).
 	As for claim 1, KAINO discloses and shows in Figs. 1,3 a method for charging a lithium ion battery, comprising: acquiring a polarization attribute of the lithium ion battery, wherein the polarization attribute comprises a maximum charging current under which no lithium plating occurs at an anode of the lithium ion battery; determining, according to the polarization attribute, a plurality of sections of constant charging currents which have current values decreasing sequentially in a sectional charging sequence (ref’s time series); charging the lithium ion battery in sections with (par.[0033,0037,0074,0121-0122]).
 	As for claim 2, KAINO discloses and shows in Figs. 1,3 performing constant-voltage charging with taking a constant-current cut-off voltage as a constant voltage when a voltage of the lithium ion battery reaches the constant-current cut-off voltage comprises: when the voltage of the lithium ion battery reaches the constant-current cut-off voltage, charging the lithium ion battery with taking a charging current obtained when the voltage of the lithium ion battery reaches the constant-current cut-off voltage as an initial charging current for the constant-voltage charging while keeping at the constant-current cut-off voltage, until the charging current for the constant-voltage charging reaches a cut-off current
 	As for claim 3, KAINO discloses and shows in Figs. 1,3 determining, according to the polarization attribute, a plurality of sections of constant charging currents which have current values decreasing sequentially in a sectional charging sequence comprises: determining, according to the polarization attribute, the current values of the plurality of sections of constant charging currents which have current values sequentially decreasing in the sectional charging sequence, wherein the current value of a first section of constant charging current in the plurality of sections of constant 
 	As for claim 5, KAINO discloses and shows in Figs. 3 lithium ion battery comprises a maximum operation voltage, and the constant-current cut-off voltage is a sum of the maximum operation voltage and an incremental voltage, the incremental voltage ranges from 0.01V to 0.1V.
 	As for claim 6, KAINO discloses and shows in Figs. 3 current values of the plurality of section of constant charging currents decrease sequentially in any one manner of a linear manner, a nonlinear manner or a mathematically monotonic manner.
 	As for claim 7, KAINO discloses and shows in Figs. 3 a time period for leaving the lithium ion battery standing ranges from 0.1 second to 500 seconds
 	As for claim 8, KAINO discloses and shows in Figs. 1,3 a device for charging a lithium ion battery, comprising: a processor (via ref’s control portion); a memory (via ref’s control portion) configured to store an instruction executable by the processor, (ref’s time series); charge the lithium ion battery in sections with the plurality of sections of constant charging currents respectively, and after charging in each section, leave the lithium ion battery standing or discharge the lithium ion battery with a preset discharging current less than the maximum charging current; and perform constant-voltage charging with taking a constant-current cut-off voltage as a constant voltage when a voltage of the lithium ion battery reaches the constant-current cut-off voltage (par.[0033,0037,0055-0057, 0074,0121-0122]).
 	As for claim 9, KAINO discloses and shows in Figs. 3 processor is further configured to: when the voltage of the lithium ion battery reaches the constant-current cut-off voltage, charge the lithium ion battery with taking a charging current obtained when the voltage of the lithium ion battery reaches the constant-current cut-off voltage as an initial charging current for the constant-voltage charging while keeping at the constant-current cut-off voltage, until the charging current for the constant-voltage charging reaches a cut-off current.
 	As for claim 10, KAINO discloses and shows in Figs. 3 processor is further configured to: determine, according to the polarization attribute, the current values of the plurality of sections of constant charging currents which have current values 
 	As for claims 4 and 11, KAINO discloses and shows in Figs. 3 the current values of the plurality of sections of constant charging currents are determined according to a formula Ii=AxIi-1, where 1 represents a serial number for charging the lithium ion battery in sections, i is a natural number greater than 1, I; represents the current value of an i-th section of constant charging current in the plurality of sections of constant charging currents, a coefficient A is a variable less than 1 and greater than 0.2, and the coefficient A is determined according to the polarization attribute 
 	As for claim 12, KAINO discloses and shows in Figs. 3 lithium ion battery comprises a maximum operation voltage, and the constant-current cut-off voltage is a sum of the maximum operation voltage and an incremental voltage, the incremental voltage ranges from 0.01V to 0.1V
As for claim 13, KAINO discloses and shows in Figs. 3 current values of the plurality of section of constant charging currents decrease sequentially in any one manner of a linear manner, a nonlinear manner or a mathematically monotonic manner. 	As for claim 14, KAINO discloses and shows in Figs. 3 a time period for leaving the lithium ion battery standing ranges from 0.1 second to 500 seconds
 	As for claim 15, KAINO discloses and shows in Figs. 1,3 a non-transitory computer-readable storage medium, having a computer-executable instruction stored thereon for execution by a processor to implement a method for charging a lithium ion battery, the method comprising: acquiring a polarization attribute of the lithium ion battery, wherein the polarization attribute comprises a maximum charging current under which no lithium plating occurs at an anode of the lithium ion battery; determining, according to the polarization attribute, a plurality of sections of constant charging currents which have current values decreasing sequentially in a sectional charging sequence (ref’s time series); charging the lithium ion battery in sections with the plurality of sections of constant charging currents respectively, and after charging in each section, leaving the lithium ion battery standing or discharging the lithium ion battery with a preset discharging current less than the maximum charging current; and performing constant-voltage charging with taking a constant-current cut-off voltage as a constant voltage when a voltage of the lithium ion battery reaches the constant-current cut-off voltage (par.[0033,0037,0074,0121-0122]).
 	As for claim 16, KAINO discloses and shows in Figs. 1,3 performing constant-voltage charging with taking a constant-current cut-off voltage as a constant voltage 
 	As for claim 17, KAINO discloses and shows in Figs. 1,3 the performing constant-voltage charging with taking a constant-current cut-off voltage as a constant voltage when a voltage of the lithium ion battery reaches the constant-current cut-off voltage comprises: when the voltage of the lithium ion battery reaches the constant-current cut-off voltage, charging the lithium ion battery with taking a charging current obtained when the voltage of the lithium ion battery reaches the constant-current cut-off voltage as an initial charging current for the constant-voltage charging while keeping at the constant-current cut-off voltage, until the charging current for the constant-voltage charging reaches a cut-off current.
 	As for claim 18, KAINO discloses and shows in Figs. 1,3 the current values of the plurality of sections of constant charging currents are determined according to a formula I=AxIi-1, where 1 represents a serial number for charging the lithium ion battery in sections, 1 is a natural number greater than 1, Ij represents the current value of an i-th section of constant charging current in the plurality of sections of constant charging 
 	As for claim 19, KAINO discloses and shows in Figs. 1,3 lithium ion battery comprises a maximum operation voltage, and the constant-current cut-off voltage is a sum of the maximum operation voltage and an incremental voltage, the incremental voltage ranges from 0.01V to 0.1V.
 	As for claim 20, KAINO discloses and shows in Figs. 1,3 current values of the plurality of section of constant charging currents decrease sequentially in any one manner of a linear manner, a nonlinear manner or a mathematically monotonic manner
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859